Citation Nr: 1236003	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis, claimed as hepatitis C.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to August 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2012 rating decisions of the United States Department of Veterans Affairs (VA).  In May 2007, the Regional Office (RO) in Waco, Texas, issued a decision which, inter alia, denied service connection for hepatitis C, bilateral hearing loss, and PTSD.  In a May 2012 rating decision, the Appeals Management Center (AMC) in Washington, DC, issued a rating decision granting service connection for PTSD and assigning an initial 30 percent disability rating, effective April 13, 2007.  The May 2012 decision constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for an acquired psychiatric disability, including PTSD.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement [NOD] must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The Veteran has filed such an NOD with regard to the assigned PTSD evaluation. 

In June 2010, the appellant testified at a hearing at the RO before the undersigned Acting Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  In October 2010, the Board remanded the matter to the RO for additional evidentiary development.  

The issues of entitlement to service connection for hearing loss and an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

The record contains no indication that the appellant currently has hepatitis, including hepatitis C.  


CONCLUSION OF LAW

Hepatitis, including hepatitis C, was not incurred in service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a November 2006 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The November 2006 letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition to these notification letters, at a conference held in connection with the June 2010 Board hearing, and during the hearing itself, the undersigned Veterans Law Judge discussed the issues on appeal with the appellant and his representative.  38 C.F.R. § 3.103 (2011); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In that regard, the Board observes that the appellant has been repeatedly advised that the record contains no evidence that he currently has hepatitis, including hepatitis C.  Despite that fact, however, he has neither submitted nor specifically identified any additional records relevant to the claim.  In October 2010, the Board remanded the matter for the purpose of obtaining any additional VA clinical records which might show a current diagnosis of hepatitis.  The VA clinical records obtained, dated from October 2006 to April 2012, are negative for any indication that the appellant currently has hepatitis or that laboratory tests have identified the presence of hepatitis antibodies or antigens.  As set forth below, private clinical records are also negative for any indication that the appellant currently has hepatitis.  

Given this record, the Board finds that a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Although the appellant recalls that there was an outbreak of hepatitis in his battalion during his tour of duty in Vietnam and that he was told by a military physician that he was a hepatitis carrier, absent any competent evidence that the appellant has a current hepatitis disability, or persistent or recurrent symptoms of a hepatitis disability, or that any such disability may be associated with service, an examination is not necessary.  Id.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Background

The appellant's service treatment records are entirely negative for complaints or findings pertaining to hepatitis.  

In pertinent part, these records show that at his January 1966 military enlistment medical examination, clinical evaluation was normal in all pertinent respects.  Laboratory testing, including serology, was negative.  

In June 1966, the appellant underwent examination for Officer Candidate School (OCS).  Again, clinical evaluation was normal in all pertinent respects.  Laboratory testing, including serology, was again negative.  In connection with his OCS examination, the appellant completed a report of medical history on which he denied having or ever having had jaundice or any other illness or injury not specifically delineated.  

Also in June 1966, the appellant completed a dental health questionnaire on which he denied ever having had yellow jaundice or hepatitis.  

At the appellant's August 1968 military separation medical examination, clinical evaluation was again normal in all pertinent respects.  Laboratory testing, including serology, was negative.  In connection with his separation examination, the appellant completed a report of medical history on which he denied having or ever having had jaundice and any other illness or injury not specifically delineated.  

In October 2006, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including hepatitis C.  

In a November 2006 letter, the RO requested that the appellant provide additional information in support of his claim, including identifying pertinent hepatitis C risk factors.  He was also advised that in order to support a claim of service connection, the evidence must show that he has a current physical disability shown by medical evidence.  The appellant did not respond to the RO's request for information regarding his hepatitis C claim.  

Clinical records obtained in connection with the appellant's claims include private clinical records dated from October 2004 to March 2007.  These records are wholly silent for complaints or findings of hepatitis, including hepatitis C.  

The RO also obtained VA clinical records in support of the appellant's claims.  These records, dated from October 2006 to April 2012, show that the appellant received treatment for multiple disabilities, including hyperglycemia, hyperlipidemia, hypertension, erectile dysfunction, and PTSD.  These records, however, are entirely silent for any indication of a current diagnosis of hepatitis.  

In that regard, these records show that during an October 2006 preventative care screening, it was noted that the appellant had reported no risk factors for hepatitis C.  He indicated that he was concerned, however, because he had been told while in Vietnam that he was a "hepatitis carrier."  The diagnoses included history of hepatitis by report and the appellant was referred for testing.  

During a November 2006 mental health evaluation, the appellant reported that when he left Vietnam, he had learned that he was a "hepatitis carrier."  He reported that "a lot of guys in his unit came down with it."  The appellant was referred to a primary care provider for questions regarding hepatitis laboratory tests.  

The remaining VA clinical records and laboratory test results, dated to April 2012, are negative for findings of hepatitis, including hepatitis C.  During a VA primary care visit in July 2011, the appellant denied a history of hepatitis.  

At his June 2010 Board hearing, the appellant recalled that during his tour of duty in Vietnam, several members of his battalion became sick with hepatitis to the point that they "were like yellow."  See transcript at page 13.  The appellant testified that he thought that the hepatitis outbreak may have been linked to local produce and that hepatitis may also have been present in the water.  The appellant acknowledged that he never contracted hepatitis himself in service, nor had he ever been diagnosed as having hepatitis C.  He indicated, however, that when he was leaving Vietnam, he had been advised that he was a hepatitis carrier.  The appellant also indicated that when he tried to give blood several years after his separation from service, he had been advised that the hospital did not want his blood because he was a hepatitis carrier.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant seeks service connection for hepatitis, including hepatitis C.  He contends that service connection is warranted as he was exposed to the hepatitis virus during his tour of duty in Vietnam and because was advised upon his return from Vietnam that he was a "hepatitis carrier."  

As set forth above, the appellant's service treatment records are entirely negative for any indication of exposure to the hepatitis virus, testing for hepatitis, or a diagnosis of hepatitis.  Nonetheless, the appellant has provided statements and hearing testimony to the effect that he was exposed to the hepatitis virus in Vietnam during a hepatitis outbreak in which several members of his battalion became ill.  He also recalls being advised upon his return from Vietnam that he was a "hepatitis carrier."  The appellant is certainly competent to describe his recollections of the hepatitis outbreak in his battalion as well as his recollections that a military treatment provider told him he was a hepatitis carrier.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of condition even where not corroborated by contemporaneous medical evidence).  

Even assuming arguendo that the appellant's statements are sufficient to establish that he was exposed to the hepatitis virus during service, as set forth above, that an injury or disease occurred during service is not enough.  Rather, there must be chronic disability resulting from that injury or disease.

In this case, there is no such evidence.  As delineated in detail above, despite the appellant's recollections that he was exposed to the hepatitis virus in Vietnam and was told he was a "hepatitis carrier," subsequent service treatment records are entirely negative for complaints or findings of hepatitis.  At his August 1968 military separation medical examination, clinical evaluation and laboratory testing was normal in all pertinent respects and the appellant did not report a history of hepatitis on his report of medical history.  

The Board further notes that the post-service medical evidence is similarly negative for any indication the appellant currently has hepatitis, including hepatitis C, or that laboratory tests have identified the presence of hepatitis antibodies or antigens.  As set forth below, private clinical records are also negative for any indication that the appellant currently has hepatitis.  Indeed, the Board has carefully reviewed the entire record, but finds no probative evidence of a diagnosis of hepatitis, including hepatitis C, for any period of the claim.  Again, the appellant was repeatedly advised that the record lacked probative evidence of a current hepatitis disability, but he neither submitted nor identified any available, relevant evidence in connection with his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(c) (regarding claimant's responsibility to provide or identify evidence in support of a claim).   

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

In summary, the Board recognizes the appellant's recollections that he was exposed to the hepatitis virus in Vietnam.  Again, however, that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  38 C.F.R. § 3.303(b).  In this case, for the reasons set forth above, the Board concludes that the evidence contains no indication that the appellant currently exhibits any residuals of any in-service exposure to hepatitis for any period of his claim.  

Thus, the Board finds that the preponderance of the evidence is against the claim of service connection for hepatitis, including hepatitis C.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hepatitis, including hepatitis C, is denied.  


REMAND

Bilateral hearing loss

The appellant seeks service connection for bilateral hearing loss which he contends is causally related to acoustic trauma he sustained during his period of active duty.

The appellant's service treatment records are entirely negative for complaints or findings of hearing loss.  At his January 1966 military enlistment medical examination, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
0 (10)
-10 (-5)
LEFT
5 (20)
-5 (5)
10 (20)
15 (25)
20 (25)

NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

In June 1966, the appellant underwent examination for Officer Candidate School (OCS).  Audiological evaluation conducted at that time showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
10 (20)

5 (10)
LEFT
5 (20)
10 (20)
5 (15)

20 (25)

In connection with his OCS examination, the appellant completed a report of medical history on which he denied having or ever having had hearing loss.  

At his August 1968 military separation medical examination, clinical evaluation was normal in all pertinent respects.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5

5
LEFT
0
0
5

10

In connection with his separation examination, the appellant completed a report of medical history on which he again denied having or ever having had hearing loss.  

In October 2006, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including bilateral hearing loss.  On his application, the appellant indicated that his hearing loss had begun in September 1967.  

In a June 2008 statement, the appellant submitted the results of annual audiometric testing which his employer, a commercial airline, had performed between August 1997 and May 2008.  These results show that during baseline audiological evaluation in August 1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
40
25
LEFT
20
30
30
35
50

At the most recent audiometric testing in May 2008, the appellant exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
40
45
LEFT
25
25
35
45
60

The examiner indicated that after applying the aging factor to the appellant's hearing test results, there had been no significant change, per OSHA criteria for Standard Threshold Shift, in his hearing acuity since the time of his baseline test.  

The appellant was afforded a VA audiology examination in February 2011 at which he reported a history of in-service noise exposure from heavy equipment, ammunition, and explosions.  He also reported post-service occupational noise exposure but indicated that he had worn hearing protection.  Audiometric testing showed that the appellant exhibited a bilateral high frequency sensorineural hearing loss sufficient to satisfy the criteria of 38 C.F.R. § 3.385.  The examiner, however, indicated that she was unable to provide an opinion with respect to the etiology of the appellant's hearing loss as the claims folder had not been provided to her.  

The appellant again underwent VA audiology examination in June 2011 at which he reported a history of in-service noise exposure from heavy equipment.  No post-service noise exposure was reported.  Audiometric testing again showed bilateral high frequency sensorineural hearing loss.  The examiner indicated that he was unable to provide an opinion with respect to the etiology of the appellant's hearing loss as the claims folder had not been provided to him.  

In a January 2012 addendum, the examiner who had conducted the June 2011 VA audiology examination indicated that he had since reviewed the appellant's claims folder.  He noted that audiometric tests conducted at service enlistment and separation had both shown that the appellant had normal hearing acuity.  He indicated that after reviewing the service medical records and conducting a personal interview of the appellant, it was his opinion that the appellant's hearing loss was less likely as not a result of noise exposure during military service.  

In reviewing the examiner's opinion, the Board notes that the examiner, unfortunately, failed to provide a rationale for his conclusion.  Although the examiner did correctly note that the appellant's service treatment records were negative for notations of hearing loss, the Court has held that even if a Veteran does not exhibit hearing loss during active duty, such does not prohibit service connection.  Rather, service connection may still be established if a Veteran currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  Absent a rationale, the examiner's opinion is therefore of limited probative value.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  A remand is therefore necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  

PTSD

While the matter of service connection for PTSD was in remand status, in a May 2012 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective April 13, 2007.  The award of service connection for PTSD constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for an acquired psychiatric disability, including PTSD.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement [NOD] must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In June 2012, the appellant submitted a statement indicating his disagreement with the initial rating assigned by the RO for his service-connected PTSD.  The record currently available to the Board contains no indication that the RO has issued a Statement of the Case addressing the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  Under these circumstances, a remand is necessary.  See 38 C.F.R. § 19.9(c)(2011); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand is necessary).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The appellant's claims folder should be returned to the examiner who conducted the February 2011 VA audiology examination or to the examiner who conducted the June 2011 VA audiology examination, if available, for the purpose of obtaining an opinion clarifying the etiology of the appellant's current bilateral hearing loss.  

If neither examiner is available, the appellant should be scheduled for another VA audiology examination for the purpose of clarifying the etiology of his current bilateral hearing loss.  The claims file must be made available to the examiner for review in the event an examination is necessary.  

In any event, the examiner should be asked to provide an opinion as to whether it is at least as likely as not that any current hearing loss identified on examination is causally related to the appellant's active service or any incident therein, including exposure to acoustic trauma, as opposed to some other factor or factors, including aging or post- service noise exposure.  A complete rationale for the opinion must be provided.  In that regard, as set forth above, a prior VA examiner has concluded that the appellant's current hearing loss is not causally related to his active service in light of the normal hearing acuity he exhibited at service enlistment and separation.  In the event the examiner concurs with this conclusion, he or she must explain why normal hearing acuity in service supports such a conclusion.

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


